DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s remarks filed on 11/24/2021 have been fully considered, therefore, see the office action below. 
The examiner will respond to all other remarks that do not concern the prior art rejections, if any, in the office action below. 
Response to Amendment
Status of the instant application:
Claim[s] 1, 3 – 7, 9 – 12, 14 – 18, 20 – 22 are pending in the instant application. 
Claim[s] 23 – 29 were cancelled as per a previous restriction requirement. 
Claim[s] 2, 8, 13, 19 have been cancelled. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/23/2021 was filed after the mailing date of the non – final rejection on 09/02/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
Regarding claim(s) 1-3, 7, 12-14, 18 that were rejected under 35 U.S.C. 102(a)(2) as being taught by Galebach et al. [US PAT # 10135834], applicant’s claim 
Claim Rejections - 35 USC § 103
Regarding claim(s) 9, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galebach et al. [US PAT # 10135834] in view of Kuman et al. [US PGPUB # 2019/0163912], applicant’s claim amendments including the allowable such subject matter and intervening claims have been considered, therefore, the rejections are withdrawn.
Regarding claim(s) 10, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galebach et al. [US PAT # 10135834] in view of Houston et al. [US PGPUB # 2014/0245004], applicant’s claim amendments including the allowable such subject matter and intervening claims have been considered, therefore, the rejections are withdrawn.
Allowable Subject Matter
Claim[s] 1, 3 – 7, 9 – 12, 14 – 18, 20 – 22 are allowed, but are renumbered as 1 – 18. 
The following is an examiner’s statement of reasons for allowance: the following prior arts where yielded at time of search for the claim amendments in response to herein. The prior arts do not teach the claimed invention, but are in the general realm of applicant’s endeavor:
Ferenczi [US PAT # 11146552], who generally does teach authenticating users of applications using decentralized data models for storing a user's identity. A fingerprint 
	While Ferenczi does teach the use of a decentralized data model for use with a device finger print and identity key, however, Ferenczi doesn’t teach at least the claim limitation of: “ …………..generating a public-private key pair comprising a public key and a private key corresponding to the identifier of the user; and
	storing, in an identity-verification blockchain network, identity- verification information corresponding to the user, wherein the identity- verification information is associated with the public-private key pair for the user, thereby facilitating subsequent identity verification of the user;
	receiving, by the digital identity client from an application requiring identity verification of the user, a first request comprising the identifier of the user and first information; and
	transmitting the public key corresponding to the identifier of the user and signed data to the application, wherein the signed data is generated by signing the first information using the corresponding private key, thereby facilitating the application in performing identity verification of the user,
	wherein the identity-verification blockchain network comprises nodes located in different countries or regions, and wherein a first node of the identity- verification blockchain network and the application belong to a same country or region.” of claim #1. 
Xie et al. [US PAT # 10581615], who generally does teach receiving an authentication request sent by an authenticated party node; in the case that it is determined that the identity information of the authenticated party node and identity proof publishing node, and a digital signature of the identity proof publishing node on the identity information of the authenticated party node have been written into a blockchain, verifying the digital signature according to a public key of the identity proof publishing node; after the digital signature passes the verification, determining whether the authenticated party node has mastered a private key corresponding to the public key of the authenticated party node; and in the case that it is determined that the authenticated party node has mastered the private key, it is determined that the authenticated party node passes the identity authentication.
	While Xie does teach authenticating a an already authenticated party node, by the stored identity information of the authentication party node, identity proof publishing node, and digital signature of the identity proof publishing node on the blockchain. Further, verifying the signature of identity information of the authenticated party node, then determination if the authenticated party as mastered the private key of a public key, however, Xie doesn’t teach at least the claim limitation of: “ …………..generating a public-private key pair comprising a public key and a private key corresponding to the identifier of the user; and……
		…….receiving, by the digital identity client from an application requiring identity verification of the user, a first request comprising the identifier of the user and first information; and
	transmitting the public key corresponding to the identifier of the user and signed data to the application, wherein the signed data is generated by signing the first information using the corresponding private key, thereby facilitating the application in performing identity verification of the user,
	wherein the identity-verification blockchain network comprises nodes located in different countries or regions, and wherein a first node of the identity- verification blockchain network and the application belong to a same country or region.” of claim #1. 

Jing [US PGPUB # 20210224249], who generally does teach determining a review conclusion and anonymous identity data of the reviewing party, in response to a review request of a to-be-reviewed party acquired from a review organization party; and generating a chaining transaction request including the review conclusion and the anonymous identity data, to write the review conclusion and the anonymous identity data into a blockchain.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANT SHAIFER - HARRIMAN whose telephone number is (571)272-7910. The examiner can normally be reached M - F: 9am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571- 272- 3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANT B SHAIFER HARRIMAN/Primary Examiner, Art Unit 2434